Citation Nr: 0909124	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
hips, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for arthralgia of the 
knees, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for arthralgia of the 
hands, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for depression, 
anxiety, and insomnia, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1987 to May 1993, with a tour of duty in Southwest 
Asia from December 1990 to May 1991 during Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

In March 2007, the Veteran offered personal testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  Following that hearing, in December 2007, the Board 
issued a decision and remand addressing multiple issues on 
appeal.  All issues except those listed above were resolved 
in full; the claims of service connection for polyarthralgia 
and a psychiatric disability were remanded for additional 
evidentiary development.  All requested actions having been 
taken, these claims have now been returned to the Board for 
further appellate review.

The Board has recharacterized the issues as above, to 
consider the joints affected by arthralgia separately, in 
light of medical evidence received on remand.


The issues of entitlement to service connection for a 
psychiatric disability and for arthralgia of the knees and 
hands are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no currently diagnosed hip disability; current 
complaints of pain are a manifestation of the service 
connected low back disability with radiculopathy, a known 
clinical diagnosis.


CONCLUSION OF LAW

Service connection for arthralgia of the hips is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the Veteran 
both before and after the initial adjudication of the claim 
addressed below.  July 2004 and April 2008 correspondence 
informed the Veteran of the elements of service connection, 
described with specificity the evidence and information 
necessary to substantiate his claim, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  The July 2004 letter did not discuss VA 
policies and practices with regard to assignment of effective 
dates and disability evaluations, but such error is harmless.  
As service connection is being denied herein, such policies 
and practices are not relevant.  Further, the April 2008 
letter did include this information, and the claims were 
subsequently readjudicated in a December 2008 supplemental 
statement of the case, thereby curing any error in notice.  
The notice provided the Veteran afforded him full and fair 
opportunity to participate meaningfully in the adjudication 
of his claim regarding arthralgia of the hips.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all available VA treatment records from the 
facilities identified by the Veteran, from June 2002 to 
December 2008.  Complete service treatment records are also 
associated with the claims file.  The Veteran testified at a 
March 2007 hearing before the undersigned Veterans Law Judge.  
VA examinations were provided in June 2002, November 2004, 
February 2006, and November 2008.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

The Board notes the Veteran's contention, through his 
representative, that the November 2008 examinations did not 
fulfill the requirements of the December 2007 Board remand, 
in that updated VA treatment records, from February 2006 to 
December 2008, were not associated with the file at the time 
of examination.  The Board finds this objection is not 
compelling, and that a remand for further examination is not 
required.  With regard to the mental disorders examination, 
the examiner specified that the records were reviewed 
electronically in connection with the examination.  The 
orthopedic examiner did not so note, but the examiner did 
note an accurate medical history from the Veteran, including 
report of recent treatment.  Review of the actual treatment 
records would be duplicative of the information already 
considered by the examiner, and hence further remand would be 
wasteful of resources and unnecessarily delay the Veteran's 
claim.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2006).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of  (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Arthralgia of the Hips

The Veteran complains of bilateral hip pain, and contends 
that this is due to an undiagnosed illness resulting from 
service in the Persian Gulf.

As was noted above service connection requires a showing of 
current disability.  Here, the claim of service connection 
must be denied because there is no competent medical evidence 
showing any disability or dysfunction of the hips.

A review of service treatment record reveals no treatment for 
or complaints related to the hips.  During a March 1993 
examination for separation, the Veteran initially indicated a 
general history of "swollen or painful joints," but then 
changed his answer to "no" for that item.  The examiner 
made no findings regarding any disability or problems with 
the hips.

VA treatment records subsequent to service, covering the 
period of June 2002 to December 2008, reveal no regular 
complaints of bilateral hip pain.  The Veteran does describe 
polyarthralgia of multiple joints, including the neck, 
shoulders, low back, and knees.  At the June 2002 Persian 
Gulf Registry examination, the examiner noted complaints of 
pain of the hips, but found no impairment of function.  Range 
of motion was grossly normal, and gait was normal.  A 
diagnosis of "polyarthralgia of unknown significance" was 
made.  

VA examinations were conducted in November 2004.  At a Gulf 
War protocol examination, the Veteran complained of joint 
pain of the knees, hands, shoulders, and hips, but denied any 
current treatment.  Physical examination of the hips was 
"entirely normal."  Polyarthralgia of multiple joints, to 
include the hips, was diagnosed.  The examiner noted, 
"Normal examination, no significant disability."  An 
orthopedic examination was also performed.  He complained of 
low back pain, with radiation to the legs, and noted that he 
had been diagnosed with a ruptured disc.  He made no specific 
complaints with regard to the hips, and no findings related 
to the hips were noted.

In February 2006, the Veteran began treatment at a VA pain 
management clinic.  On intake, he complained of low back pain 
radiating into both thighs.  He did not report hip pain.  
Physical examination showed full range of motion of the lower 
extremities, as well as normal strength.  Low back motion was 
restricted.  The assessment was "chronic low back and 
bilateral lower extremity pain secondary to mild degenerative 
disc disease with facet degenerative joint disease."  He was 
discharged from the program in January 2008, having reached 
maximum medical improvement.  The Veteran did not over this 
period complain of or require treatment for hip disability.

A VA joints examination was performed in November 2008.  At 
that time, the Veteran complained of low back and bilateral 
buttock pain.  The examiner specified that the Veteran "does 
not note true pain in the hip joints themselves."  Physical 
examination did show some limitation of motion in flexion and 
extension, with the limitation imposed by back pain.  The 
Veteran was tender over the lateral buttock area.  Repeated 
motion testing did not cause additional functional 
impairment.  The examiner stated that the claimed bilateral 
hip arthralgia was "a referred pain from his lumbar spine 
and is not secondary to an undiagnosed illness.  There is no 
intrinsic hip joint pathology found."

Based on the medical evidence of record, service connection 
for arthralgia of the hips must be denied.  No doctor 
diagnoses any disability of either hip.  In the absence of a 
current disability, there can be no service connection.  
Brammer, supra.  The evidence clarifies that the Veteran's 
complaints relate to his already service connected and 
evaluated low back pain and lower extremity radiculopathy.  
The claim for service connection for a separate disability 
involving the hips must be denied.

The Board makes no finding as to whether an increased 
evaluation for the low back or right and left lower extremity 
radiculopathies may be warranted, as those issues are no 
longer before the Board.


ORDER

Service connection for arthralgia of the hips is denied.


REMAND

Respecting the remaining claims of service connection, 
although the Board regrets the additional delay, further 
remand is required for evidentiary development.

The most recent VA examination, dated in November 2008, 
raised potential alternative theories of entitlement to 
service connection for the claimed psychiatric disability, 
arthralgia of the hands, and arthralgia of the knees.  These 
must be fully and fairly considered in connection with the 
current appeal.  Previously, only the question of whether 
current complaints were manifestations of undiagnosed 
illnesses was addressed.

No VA examiner has been asked to opine as to the likelihood 
of a direct or secondary nexus to service for the claimed 
orthopedic conditions.  The Veteran is currently diagnosed 
with bilateral carpal tunnel syndrome, bilateral 
patellofemoral pain syndrome, and Osgood-Schlatter's Disease.  

The Board notes that the record reflects allegations of 
treatments since service.  It is unclear if this was private 
or VA treatment, and, if it was VA treatment, it remains 
unclear as to which facility provided it.  To ensure that VA 
has taken all required steps to obtain relevant treatment 
records, the veteran should be asked to clarify his 
allegations of treatment since service.

With regard to the hands, service treatment records reveal 
treatment for left hand and right wrist injuries on active 
duty.  An examination is needed for a doctor to address the 
question of whether currently diagnosed bilateral carpal 
tunnel syndrome is in any way related to either injury. 

Similarly, service treatment records show treatment for left 
knee problems, diagnosed as Osgood-Schlatter's Disease.  On 
current examination, an examiner notes this condition, 
stating it is resolved.  Ongoing patellofemoral pain syndrome 
was noted as well.  The examiner stated that these conditions 
were unrelated to any undiagnosed illness, but did not state 
whether any current knee pathology was related to the in-
service treatment and complaints, either directly on the left 
or secondarily on the right.

Finally, the VA psychiatric examiner stated at several points 
in his report that the currently diagnosed major depressive 
disorder was possibly secondary to chronic pain.  He did not 
specify if that pain was associated with service connected 
disabilities.  A new examination is required to clarify the 
opinion; specifically to determine if the pain referred to by 
the doctor is service connected or not.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
confirm the identity of all private and VA 
health care providers who treated him for 
matters on appeal from separation in 1993 
to 2002.  The RO should take all 
reasonable steps to then obtain records 
from identified sources.

2.  Schedule the Veteran for VA joints, 
hand, and mental disorders examinations.  
The examiners must review the claims file 
in connection with the examination.  A 
full and complete rationale for all 
opinions expressed is required.

a) The examiner should opine as to 
whether any currently diagnosed left 
and/or right knee disability is related 
to in-service treatment and complaints of 
knee problems, to include consideration 
of whether a current right knee condition 
is secondary to a service connected left 
knee disability.

b)  The examiner should opine as to 
whether currently diagnosed bilateral 
carpal tunnel syndrome is at least as 
likely as not related to in-service 
treatment for a left hand or right wrist 
injury. 

c) The examiner should opine as to 
whether currently diagnosed major 
depressive disorder is at least as likely 
as not secondary to service connected 
disabilities, which include low back 
degenerative disc disease, tinnitus, 
chronic fatigue, diarrhea, left and right 
leg radiculopathy, bilateral hearing 
loss, allergic rhinitis, and GERD, or is 
secondary to a nonservice connected 
disability and pain.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


